Exhibit 10.1

NONQUALIFIED STOCK OPTION NO.             

ADTRAN, INC. 2006 EMPLOYEE STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

This Agreement sets forth the specified terms of a Nonqualified Stock Option
granted under the ADTRAN, Inc. 2006 Employee Stock Incentive Plan (the “Plan”).
All other provisions of this Nonqualified Stock Option are as determined under
the terms of the Plan.

 

Name of Participant:  

 

Date of Grant:  

 

Number of Nonqualified Stock Option Shares:  

 

Exercise Price: $                      per share (shall be the Fair Market Value
per share, as defined in the Plan, on Date of Grant)

Exercisability: This Nonqualified Stock Option shall first become exercisable as
follows:

25% upon the first anniversary of the Date of Grant;

25% upon the second anniversary of the Date of Grant;

25% upon the third anniversary of the Date of Grant; and

25% upon the fourth anniversary of the Date of Grant.

Notwithstanding the above schedule, all shares under this Option shall become
exercisable upon the death or Disability (as defined in the Plan) of the
Participant or upon a Change of Control (as defined in the Plan) of ADTRAN, Inc.

Maximum Term of Option: Ten years following the Date of Grant.

Notwithstanding the maximum term specified above, all unexercisable Options
expire and terminate upon the Participant’s termination of employment or service
to ADTRAN, Inc. If the Participant terminates employment for Cause (as defined
in the Plan) any then unexercised portion of the exercisable Option shall
immediately terminate. If the Participant terminates employment due to death,
Disability or Retirement (as defined in the Plan), the Option remains
exercisable for one year following termination. Following a Change in Control,
if the Participant terminates for any reason other than death, Disability, Cause
or a voluntary quit, the term of the Option shall be extended until the earlier
of the maximum term of the Option or the end of the three-month period after the
date of termination. If the Participant terminates for any reason other than
specified above, the Option remains exercisable for 90 days following
termination. Upon the expiration of the applicable post-termination exercise
period under the Plan, any unexercised portion of this Option shall expire and
terminate. All post-termination exercise periods are subject to the maximum term
of the Option.

Designation of Beneficiary: The Participant hereby designates the following
individual as the Beneficiary (as defined in the Plan) of this Nonqualified
Stock Option Award:

 

Name:  

 

  Address:  

 

   

 

  Relationship:  

 

 

The Participant may modify this designation of Beneficiary in accordance with
the terms and provisions of the Plan.



--------------------------------------------------------------------------------

NONQUALIFIED STOCK OPTION NO.             

Notices: All notices or other communications as required hereunder or by the
Plan shall be in writing and shall be effective when (i) personally delivered by
courier (including overnight carriers) or otherwise to the party to be given the
notice or communication or (ii) on the third business day following the date
deposited in the United States mail if the notice or communication is sent by
certified or registered mail with return receipt requested and postage thereon
fully prepaid. The address for notices or other communications shall be as
follows:

 

If to ADTRAN, Inc.:      ADTRAN, Inc.         Attention: Corporate Secretary   
     P.O. Box 140000         Huntsville, AL 35814-4000    If to the Participant:
     Name:   

 

        Address:   

 

          

 

        Hire Date:   

 

        Title:   

 

        Supervisor:   

 

        Department:   

 

        ID:   

 

  

Either party may change its address for receipt of notices hereunder by
providing notice to the other party.

This Option Agreement is subject to the terms and conditions of the ADTRAN, Inc.
2006 Employee Stock Incentive Plan. The Participant has received a copy of the
Plan’s prospectus, including a copy of the Plan. The Participant agrees to the
terms of this Nonqualified Stock Option Agreement, which may be amended only
upon a written agreement signed by the parties hereto.

This      day of                     , 200    .

 

ADTRAN, INC.   PARTICIPANT: By:  

 

 

 

Title:   [INSERT TITLE]   [Typed Name of Participant]